


EXHIBIT 10.4 - Schedule of Named Executive Officers Compensation


On December 17, 2013, the Compensation Committee of First Financial Corporation
(the “Corporation”) set the 2014 annual base salaries of the named executive
officers. These amounts are set forth in the table below.


Name and Principal Position
2014 Base Salary
Norman L. Lowery
Vice Chairman, CEO and President of the Corporation; President and CEO of First
Financial Bank, NA
$630,297
Steven H. Holliday
Vice President and CCO of First Financial Bank, NA
$200,000
Norman D. Lowery
Vice President and COO of First Financial Bank, NA
$200,000
Rodger A. McHargue
CFO of the Corporation; Vice President and CFO of First Financial Bank, NA
$195,909
Karen L. Milienu
Director of the Branch Banking; Vice President of First Financial Bank, NA
$150,000









